[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ARTICULATION
The defendant's motion for articulation dated September 28, 1999, and stamped received by the clerk's office on September 29, 1999, and refiled under date of October 7, 1999, and stamped received by the clerk's office on October 12, 1999 was heard on October 13, 1999. It was granted on October 13, 1999 with the agreement of the parties.
In response to the motion for articulation, the Court articulates as follows:
A. The total amount of the judgment is $341,948.02, without application of contractual set-offs.
B. After deducting the $100,000 previously paid to the plaintiffs by the tortfeasor, the final judgment is $241,948.02.
C. The Court found that the medical bills totaled $26,858.02, and lost wages to be $43,750 (the balance of a one year Colibri contract).
The Court found that the amount to compensate for pain and suffering is $109,100, and the amount to compensate for permanent partial disability is $162,240, both based upon a life expectancy of 31.2 years.
Adding up the amounts set forth herein, the final judgment came to $341,948.02 from which the $100,000 referred to in B above was deducted.
D. The defendant is not entitled to a contractual set-off of $5000, which was paid in no fault benefits to the plaintiff.Amica Mutual Insurance Co. v. Woods, 48 Conn. App. 690 (1998).
Morton I. Riefberg Judge Trial Referee CT Page 13596